
	
		II
		Calendar No. 677
		110th CONGRESS
		2d Session
		S. 2534
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2008
			Mr. Bayh (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			April 10, 2008
			Reported by  Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 2650 Dr. Martin Luther King Jr. Street, Indianapolis,
		  Indiana, as the Julia M. Carson Post Office
		  Building.
	
	
		1.Julia M. Carson Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 2650 Dr. Martin Luther King Jr. Street, Indianapolis,
			 Indiana, shall be known and designated as the Julia M. Carson Post
			 Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Julia M. Carson
			 Post Office Building.
			
	
		April 10, 2008
		Reported without amendment
	
